Case 1:20-cv-22051-JEM Document 1-20 Entered on FLSD Docket 05/15/2020 Page 1 of 17




                           EXHIBIT 17
Case 1:20-cv-22051-JEM Document 1-20 Entered on FLSD Docket 05/15/2020 Page 2 of 17
                                                                                              USOO7319718B2


    (12) United States Patent                                                  (10) Patent No.:            US 7,319,718 B2
           ROh et al.                                                          (45) Date of Patent:                  Jan. 15, 2008
    (54) CQI CODING METHOD FOR HS-DPCCH                                   KR        1020020039121          5, 2002
                                                                          KR        1020020062471          T 2002
    (75) Inventors: Dong Wook Roh, Seoul (KR); Min                        KR        102003OO35293          5, 2003
                                                                          KR        102003.0035605         5, 2003
                       Seok Oh, Seoul (KR); Joon Kui Ahn,
                       Seoul (KR)                                                          OTHER PUBLICATIONS

    (73) Assignee: LG Electronics Inc., Seoul (KR)                        3GPP TS 25.222; Version 5.3.0 Release 5: Dec. 2002.
                                                                          3GPP TS 25.212; Version 5.0.0 Release 5: Mar. 2002.
    (*) Notice:        Subject to any disclaimer, the term of this        3GPP TS 25.212; Version 2.3.0; Oct. 1999.
                       patent is extended or adjusted under 35            Ericsson, "Coding for Channel-Quality-Related Information.”
                                                                          3GPP TSG-RAN #22, Nov. 19-23, 2001, Cheju, Korea, R1-01
                       U.S.C. 154(b) by 1086 days.                        1144.
                                                                          LG Electronics Inc., “Uplink QI Signaling with Error-Detection
    (21) Appl. No.: 10/365,498                                            Capability.” TSG-RAN Working Group 1 #22, Nov. 19-23, 2001,
                                                                          Jeju, Korea, Todoc R1-01-1135.
    (22) Filed:        Feb. 13, 2003                                      Samsung, "Coding Scheme for Quality Indicator (rev. 1),” 3GPP
                                                                          TSG-RAN 1 #22, Nov. 22-23, 2001, Jeju, Korea, R1-01-1324.
    (65)                  Prior Publication Data                          Philips, “Performance Requirements for Channel Quality Signal
           US 2003/O174669 A1           Sep. 18, 2003                     ling.” TSG RAN WG1 #22, Nov. 19-23, 2001, Jeju, South Korea,
                                                                          TSGR1(O1) 1204.
                                                                          Philips, “Coding of Channel Quality Information.”3GPP TSG RAN
    (30)          Foreign Application Priority Data                       WG1 #23, Jan. 8-11, 2002, Espoo, Finland, Tcloc R1-02-0046.
      Feb. 16, 2002 (KR) ...................... 10-2002-OOO835O           Japanese Office Action dated Sep. 5, 2006.
                                                                          * cited by examiner
    (51) Int. Cl.
           H04B 700               (2006.01)                               Primary Examiner Chieh M. Fan
    (52) U.S. Cl. ...................... 375/224; 375/240; 375/261;       Assistant Examiner—Eva Zheng
              370/442; 370/491; 370/328; 455/69; 455/452.2:               (74) Attorney, Agent, or Firm—KED & Associates, LLP
                                                   714/769; 714/755       (57)                   ABSTRACT
    (58) Field of Classification Search ................ 370/442,
                 370/491, 328; 455/69, 452,452.2; 375/224,                In the channel quality information (CQI) coding method of
                                         375/240,261; 714/769, 755        the present invention, first basis sequences for generating
         See application file for complete search history.                Sub-codes of 32 bits are created, and second basis sequences
    (56)                  References Cited                                for generating codewords of 20 bits are created using the
                                                                          first basis sequences, the second basis sequence maximizing
                    U.S. PATENT DOCUMENTS                                 system throughput such that five information bits are coded
     2002/0141436   A1 * 10/2002 Toskala ...................... 370/442   into COI code using the second basis sequences. Also, since
     2003/O157900   A1* 8, 2003 Gaal et al. .................... 455/69   HSDPA system has been designed in order to increase the
     2003/0185242   A1* 10, 2003 Lee et al. ................... 370,491   system throughput, the COI coding method of the present
     2004/0058687   A1    3f2004 Kim et al. ............... 455,452.2     invention, which shows the best system throughput in the
                                                                          simulation, can be the optimum CQI coding scheme for
                FOREIGN PATENT DOCUMENTS                                  HS-DPCCH.
    EP              1248 485 A1       10, 2002
    EP              1289 167 A1        3, 2003                                          28 Claims, 6 Drawing Sheets



                                                                                    13 COded bit                20 COded
                                           (32, 5)                                  puncturing &
    5 bits                            expurgated TFCl                                1 COded bit
                                                 Code
                                                                                      repetition
Case 1:20-cv-22051-JEM Document 1-20 Entered on FLSD Docket 05/15/2020 Page 3 of 17


    U.S. Patent         Jan. 15, 2008   Sheet 1 of 6         US 7,319,718 B2




       FIG.1
       PRIOR ART


                                              120




        150
Case 1:20-cv-22051-JEM Document 1-20 Entered on FLSD Docket 05/15/2020 Page 4 of 17


    U.S. Patent                 Jan. 15, 2008      Sheet 2 of 6          US 7,319,718 B2


         FIG.2
         PRIOR ART


                      T = 2560 chips                 2x T = 5120 chips

                       HARQ-ACK

                                     One HS-DPCCH subframe (2 ms)


                   Subframe#0                     Subframethi             SubframeH4


                                          One radio frame T = 10 ms




          FIG.3a
           PRIOR ART
            TFC                                                           TFC
               o                         (16,5)
           (5 bits)                    TFC COde                          Codeword
           ao...as                                                        bo.b.15




           Prior Art
            TFC                                                            TFC
          (10 bits)
                                        (32, 10)
                                       TFC Code                          codeword
           ao...as                                                        bo...b3
Case 1:20-cv-22051-JEM Document 1-20 Entered on FLSD Docket 05/15/2020 Page 5 of 17


    U.S. Patent                Jan. 15, 2008           Sheet 3 of 6             US 7,319,718 B2


     FIG4
      PRIOR ART




                                                            16 COded
                                    (16,5)
       in bits                    TFC COde
                                                                                  20 coded
                                                                                     bits

                                                            first 4 bits




     FIG.Sa
      PRIOR ART




                                                                                20 COded
                                    (32, 5)
       5 bits                 expurgated TFC                     12 COded bit
                                   Code                                turi
                                                                  puncturing




     FIG.Sb
      PRIOR ART




             2, 4, 5, 6, 8, 9.10, 11, 12, 13, 14, 30           Mo, M. M. M. M.
Case 1:20-cv-22051-JEM Document 1-20 Entered on FLSD Docket 05/15/2020 Page 6 of 17


    U.S. Patent            Jan. 15, 2008         Sheet 4 of 6                US 7,319,718 B2



       PRIOR ART




                                 (20.5) CQ code              20 ed
        5 bits                       extending
                                 (16,5) TFCI code




       FIG.7a


                                                             13 COded bit      20 COded
                                  (32, 5)                    puncturing &         bits
        5 bits               expurgated TFCl                 1 COded bit
                                     COde                       repetition




       FIG.7b

            Puncturing pattern          Repetition pattern

              0, 2, 4, 5, 6, 8,
         9, 10, 11, 12, 13, 14, 30                                  Mor M 1, M M M.
Case 1:20-cv-22051-JEM Document 1-20 Entered on FLSD Docket 05/15/2020 Page 7 of 17


    U.S. Patent            Jan. 15, 2008         Sheet 5 of 6                US 7,319,718 B2




     FIG.8a.


                                                              14 coded bit
                                                                                2O coded
                                    (32, 5)                   puncturing &
       5 bits               expurgated TFC                    1 coded bit
                                    code                        two times
                                                                repetition




      FG.8b.

           Puncturing pattern            Repetition pattern

            O, 1, 2, 4, 5, 6, 8,
        9, 10, 11, 12, 13, 14, 30             31, 31                Mo, M M Mat M
Case 1:20-cv-22051-JEM Document 1-20 Entered on FLSD Docket 05/15/2020 Page 8 of 17


    U.S. Patent              Jan. 15, 2008            Sheet 6 of 6              US 7,319,718 B2




     FIG.9a


                                                                 16 coded bit
                                                                                   2O Codec
                                      (32, 5)                    puncturing &
       5 bits                 expurgated TFCl                    1 coded bit
                                   COce                          four times
                                                                  repetition




     FIG.9b

           Puncturing pattern              Repetition pattern

         0, 1, 2, 3, 4, 5, 6, 7, 8,
        9, 10, 11, 12, 13, 14, 3D               31, 31, 31, 31        Mo M. M. M. M.
Case 1:20-cv-22051-JEM Document 1-20 Entered on FLSD Docket 05/15/2020 Page 9 of 17


                                                      US 7,319,718 B2
                                  1.                                                               2
          CQI CODING METHOD FOR HS-DPCCH                                nected to a SGSN (Serving GPRS Support Node) 142 for a
                                                                        packet Switched communication Such as a radio Internet
             BACKGROUND OF THE INVENTION                                service.
                                                                          The RNC in charge of a direct management of the Node
      1. Field of the Invention                                         B is called a Control RNC (CRNC) and the CRNC manages
       The present invention relates to a wireless communication        common radio resources.
    system and, more particularly, to a reliable uplink channel           On the other hand, the RNC that manages dedicated radio
    quality information (CQI) coding method for HS-DPCCH in             resources for a specific UE is called a Serving RNC (SRNC).
    HSDPA system for 3GPP.                                              Basically, the CRNC and the SRNC can be co-located in the
       2. Description of the Background Art                        10   same physical node. However, if the UE has been moved to
       The UMTS (Universal Mobile Telecommunications Sys                an area of a new RNC that is different from SRNC, the
    tem) is the third generation mobile communication system            CRNC and the SRNC may be located at physically different
    evolved from a GSM (Global System for Mobile Commu                  places.
    nications) and a European style mobile communication                   There is an interface that can operate as a communication
    standard. It is intended to provide improved mobile com        15   path between various network elements. The interface
    munication services on the basis of a GSM core network              between a Node B and a RNC is called a lub interface, and
    (CN) and a Wideband Code Division Multiple Access                   an interface between RNCs is called an lur interface. And an
    (WCDMA) access technology.                                          interface between the RNC and the core network is called an
      For the purpose of making a standard for third generation         lu.
    mobile communication systems (IMT-2000 systems) based                  High Speed Data Packet Access (HSDPA) is standardiza
    on evolved GSM core network and WCDMA radio access                  tion work within the 3GPP for realizing high speed, high
    technology, a group of Standard developing organizations            quality wireless data packet services. To support HSDPA,
    including ETSI of Europe, ARIB/TTC of Japan, T1 of U.S.,            various advanced technologies Such as Adaptive Modulation
    and TTA of Korea established the Third Generation Part              and Coding (AMC), Hybrid Automatic Repeat Request
    nership Project (3GPP).                                        25   (HARQ), Fast Cell Selection (FCS), Multiple Input Multiple
       For the purpose of efficient management and technologi           Out (MIMO), and etc. are introduced.
    cal development, five Technical Specification Groups                   Well known are the benefits of adapting the transmission
    (TSGs) are organized under 3GPP in consideration of net             parameters in a wireless system to the changing channel
    work construction factors and their operations.                     conditions. The process of modifying the transmission
       Each TSG is in charge of approving, developing and          30   parameters to compensate for the variations in channel
    managing specifications related to a pertinent area. Among          condition is known as link adaptation (LA) and AMC is one
    them, RAN (Radio Access Network) group has developed                of the link adaptation techniques. The principle of AMC is
    functions, requirements and interface specifications related        to change the modulation and coding scheme according to
    to UE (User Equipment) and UMTS terrestrial radio access            variations in the channel conditions, Subject to system
                                                                   35   restrictions. That channel conditions can be estimated based
    network (UTRAN) in order to set a new radio access
    network specification to the third generation mobile com            on feedback from the UE. In a system with AMC, the UEs
    munication system.                                                  in favorable positions, i.e., close to the cell site, are typically
       The TSG-RAN group consists of one plenary group and              assigned higher order modulation with higher code rate (e.g.
    four working groups.                                                64 QAM with R=34 Turbo Code), while UEs in unfavorable
       WG1 (Working Group 1) has been developing specifica         40   positions, i.e., close to the cell boundary, are assigned lower
    tions for a physical layer (Layer 1), and WG2 has been              order modulation with lower code rate (e.g. QPSK with
    specifying functions of a data link layer (Layer 2) between         R=/2 Turbo Code). The main benefits of AMC are the higher
    UE and UTRAN. In addition, WG3 has been developing                  data rate available for UEs in favorable positions which in
    specifications for interfaces among Node Bs (the Node B is          turn increases the average throughput of the cell and the
    a kind of base station in the wireless communications),
                                                                   45   reduced interference variation due to link adaptation based
    Radio Network Controllers (RNCs) and the core network.              on variations in the modulation/coding scheme instead of
    Lastly, WG4 has been discussing requirements for radio link         variations in transmit power.
    performance and radio resource management.                             In conventional ARQ, ARQ process should be performed
      FIG. 1 illustrates a structure of the UTRAN defined in            along up to the upper layer of the UE and the node B, while
    3GPP
                                                                   50   in the HSDPA, ARQ process is conducted within the physi
                                                                        cal layer. The key characteristic of the HARQ is to transmit
      As depicted in FIG. 1, the UTRAN 110 includes at least            the un-transmitted portion of the encoded block when the
    one or more radio network sub-systems (RNSs) 120 and                NACK (No Acknowledgement) is received from the
    130, and each RNS includes one RNC and at least one or              receiver, which enables the receiver to combine each portion
    more Node Bs. For example, Node B 122 is managed by            55   of received codewords into the new codewords with the
    RNC 121, and receives information transmitted from the              lower coding rate so as to obtain much coding gain. Another
    physical layer of the UE 150 through an uplink channel and          feature of the n-channel HARQ is that a plurality of packets
    transmits a data to the UE 150 through a downlink channel.          can be transmitted on n channels even when an ACK/NACK
       Accordingly, the Node B is considered to work as an              (Acknowledgement/No acknowledgement) is not received
    access point of the UTRAN from the UE point of view.           60   unlike in the typically Stop and Wait ARQ which allows the
       The RNCs 121 and 131 perform functions of allocation             node B to transmit the next packet only when the ACK
    and management of radio resources of the UMTS and are               signal is received from the receiver or to retransmit the
    connected to a Suitable core network element depending on           previous packet when the NACK signal is received. In other
    types of services provided to users.                                words, the node B of HSDPA can transmit a plurality of next
       For example, the RNCs 121 and 131 are connected to a        65   packets successively even if it does not receive the ACK/
    mobile switching center (MSC) 141 for a circuit-switched            NACK for the previous transmitted packet, thereby increas
    communication Such as a voice call service, and are con             ing channel usage efficiency. Combining AMC and HARQ
Case 1:20-cv-22051-JEM Document 1-20 Entered on FLSD Docket 05/15/2020 Page 10 of 17


                                                                 US 7,319,718 B2
                                 3
    leads to maximize transmission efficiency-AMC provides
    the coarse data rate selection, while HARQ provides fine
    data rate adjustment based on channel conditions.                                      9

       FCS is conceptually similar to Site Selection Diversity                         b = X(a, XM) mod 2 where i = 0, 1, 2, ... 31
                                                                                           =0
    Transmission (SSDT). Using FCS, the UE indicates the best
    cell which should serve it on the downlink, through uplink
    signaling. Thus while multiple cells may be members of the
    active set, only one of them transmits at a certain time,               The output bits are denoted by b, i=0, 1, 2, ... 31.
    potentially decreasing interference and increasing system          10     The basis sequences for (16, 5) TFCI in Table 1a are
    capacity. Determination of the best cell may not only be                included in the basis sequences for (32, 10) TFCI in Table
    based on radio propagation conditions but also available                1b if the information bits are limited to the first 5 bits and the
    resources Such as power and code space for the cells in the             some 16 output bits are selected from 32 output bits. The
    active set.                                                             common part between two basis sequences is highlighted by
       MIMO is one of the diversity techniques based on the use        15   shadow in table 1b. The CQI coding method is based on the
    of multiple downlink transmit/receiver antennas. MIMO                   conventional TFCI coding method. The CQI requires 5
    processing employs multiple antennas at both the base                   information bits and 20 coded bits, i.e. (20, 5) COI code.
    station transmitter and terminal receiver, providing several            Therefore, the (16, 5) TFCI code and (32, 10) TFCI coding
    advantages over transmit diversity techniques with multiple             method should be modified to fit the required number of bits
    antennas only at the transmitter and over conventional single           for CQI coding. The (16, 5) TFCI code should be extended
    antenna systems.
                                                                            to (20, 5) CQI code by adding each basis sequence by 4 bits.
      Due to the introductions of these new schemes, new                    The (32, 10) TFCI code can be used to generate (20, 5) CQI
    control signals are configured between the UE and the node              code through two steps. First, the (32.10) TFCI code should
    B in HSDPA, HS-DPCCH is a modification to UL, DPCCH
    for supporting HSDPA.                                              25   be expurgated to the (32, 5) modified TFCI code by deleting
       FIG. 2 shows a frame structure for uplink HS-DPCCH                   last 5 basis sequences. Hereinafter the (32, 5) modified TFCI
    associated with HS-DSCH transmission. The HS-DPCCH                      code by deleting last 5 basis sequences is referred to (32, 5)
    carries uplink feedback signaling consisted of HARQ-ACK/                expurgated TFCI code. Secondly, the (32, 5) expurgated
    NACK and channel-quality indicator (CQI). Each subframe            30
                                                                            TFCI code should be punctured and repeated to meet the
    of length 2 ms (3x2560 chips) consists of 3 slots, each of              (20, 5) COI code. The basis sequences for the (32, 5)
    length 2560 chips. The HARQ-ACK/NACK is carried in the                  expurgated TFCI code are as follows in table 1c. The
    first slot of the HS-DPCCH subframe and the CQI is carried              common part of basis sequences between (16, 5) TFCI code
    in the Second and third slot of the HS-DPCCH subframe.                  and (32, 5) expurgated TFCI code is shadowed. The table 1c
    There is at most one HS-DPCCH on each radio link and the           35   also include the basis sequences for (16, 5) TFCI code, i.e.
    HS-DPCCH can only exist together with an uplink DPCCH.                  table 1a. It means that the generating method based on the
       To support fast link adaptation, the UE is to provide node           (32, 10) TFCI code can be represented by another form of
    B with information about the downlink channel quality, i.e.,            generating method based on the (16, 5) TFCI code, vice
    CQI. Regarding the channel coding for HS-DPCCH COI, a                   WSa.
    number of uplink COI coding methods have been proposed             40
    and most proposals assume that the CQI is to be coded into                                          TABLE 1 a
    20 channel bits. The CQI coding methods are based on the
    Transmit Format Combination Indicator (TFCI) coding
    method of 3GPP specification. FIG.3a shows a (16,5) TFCI                              Mio       M          M2         M           M;4
    encoder, which is similar to the (32. 10) TFCI encoder in          45
    FIG. 3b except that five information bits are used so as to                    O                  O         O          O
    generate (16, 5) TFCI codeword. The basis sequences for                        1       O                    O          O
    (16, 5) TFCI code are shown in table 1a and the basis                          2                            O          O
    sequences for (32.10) TFCI code are illustrated in table 1b.
                                                                                   3       O          O         1          O
       Detailed methods of generating TFCI codeword are revis          50
    ited below. First, (16.5) TFCI encoding method is described.                  4                   O         1          O
    In table 1a, let the TFCI information bits ao, a, a, as a, and                 5       O                    1          O
    M., a basis sequence for n-th TFCI information bit. Then                       6                            1          O
    output codeword bits b, are given by                                           7       O          O         O          1
                                                                       55
                                                                                   8                  O         O          1
                   4.                                                              9       O                    O          1
              b; = X(a,
                    =0
                        XM...) mod 2 where i = 0, 1, 2, ... 15                   10                             O          1
                                                                                 11        O          O         1          1
                                                                       60
                                                                                 12                   O         1          1
    The output bits are denoted by b, i=0, 1, 2, ... 15.                         13        O                    1          1
      In a similar manner, the generation of (32. 10) TFCI                       14                             1          1
    codeword can be defined. In table 1b, let the TFCI infor                     15        O          O         O          O
    mation bits ao, a, a2, as aa, as as a 7, as, as and M, a basis     65
    sequence for n-th TFCI information bit. Then output code
    word bits b, are given by
Case 1:20-cv-22051-JEM Document 1-20 Entered on FLSD Docket 05/15/2020 Page 11 of 17


                                                              US 7,319,718 B2
                                       5
                                       TABLE 1b.
                Mio M1    M2       M3 M4        Ms       M6    M7      Miss
       O             O    O        O       O             O         O    O
       1        O         O        O       O                       O    O
       2                  O        O       O             O         O    O
       3        O    O             O       O                       O
       4             O             O       O             O         O    O
       5        O                  O       O             O         O
       6                           O       O             O              O
       7        O    O    O        1       O             O
       8             O    O        1       O
       9        O         O        1       O                       O
      10                  O        1       O             O         O
      11        O    O             1       O             O
      12             O             1       O             O              O
      13        O                  1       O                       O    O
      14                           1       O
      15             O    O        O                                    O
      16        O         O        O                                    O
      17                  O        O                               O
      18        O    O             O                     O
      19             O             O                     O              O
      2O        O                  O                     O         O
      21                           O                     O
      22        O    O    O        1                     O              O
      23             O    O        1                     1              O
      24        O         O        1                     1         O
      25                  O        1                     1         O    O
      26        O    O             1                     O         O
      27             O             1                     1              O
      28        O                  1                     1
      29                           1                     1
      30        O    O    O        O       O             O         O    O
      31        O    O    O        O                     1         O    O



                                                                              information bits for (20, 5) COI code. This COI coding
                               TABLE 1c
                                                                         35
                                                                              scheme is designed so as to have the optimal minimum
                                                                              distance.
                    Mio       M.           M2      M3         M4
                                                                                 FIG. 5a illustrates an encoder for generating punctured
            O                  O           O         O         O
            1        O                     O         O         O              (32, 5) expurgated TFCI code. In this COI coding scheme,
            2                              O         O         O              (32, 5) expurgated TFCI code with puncturing 12 symbols is
            3
            4
                     O         O
                               O
                                           1
                                           1
                                                     O
                                                     O
                                                               O
                                                               O
                                                                         40   proposed. The puncturing pattern and used basis sequences
            5        O                     1         O         O              are as in FIG. 5b.
            6                              1         O         O
            7        O         O           O         1         O                 However, (20, 5) CQI coding schemes using the extended
            8                  O           O         1         O              (16, 5) TFCI code in FIG. 4 and the punctured (32, 5)
            9
           10
                     O                     O
                                           O
                                                     1
                                                     1
                                                               O
                                                               O
                                                                         45   expurgated TFCI code in FIG. 5 are equivalent to each other.
           11        O         O           1         1         O              That is because the resultant basis sequences based on the
           12                  O           1         1         O              (16, 5) TFCI code are the same as the resultant punctured
           13        O                     1         1         O
           14                              1         1         O              basis sequences based on the (32, 5) expurgated TFCI code
           15
           16        O
                               O           O
                                           O
                                                     O
                                                     O                   50
                                                                              after puncturing. The only difference is the order of code
           17                              O         O                        word bits. However, since the difference of bit position
           18        O         O           1         O                        doesn’t have any effect on the coding performances and
           19                  O           1         O
           2O        O                     1         O                        properties, both coding schemes of FIG. 4 and FIG. 5 are
           21                              1         O                        equivalent each other.
           22        O         O           O         1                   55
           23                  O           O         1                           Since the (20, 5) COI coding scheme based on the (16, 5)
           24        O                     O         1                        TFCI code can be expressed as that based on the (32, 5)
           25                              O         1
           26        O         O           1         1                        expurgated TFCI code, vice versa, the extended (16.5) TFCI
           27                  O           1         1                        code and the punctured (32, 5) expurgated TFCI code are
           28
           29
                     O                     1
                                           1
                                                     1
                                                     1
                                                                         60   commonly expressed as the basis sequences in table 2. It
           30        O         O           O         O         O              means that the (20, 5) CQI coding scheme based on both the
           31        O         O           O         O                        (16, 5) TFCI and (32, 5) expurgated TFCI code is to decide
                                                                              what the basis sequence pattern is in the blank in table 2.
        FIG. 4 illustrates an encoder for generating an extended         65   Hereinafter, the basis sequence part which is the same as
     (16, 5) TFCI code. In FIG. 4, (16, 5) TFCI code, is reused               3GPP technical specifications will be omitted for conve
    with each codeword extended with the four least reliable                  nience.
Case 1:20-cv-22051-JEM Document 1-20 Entered on FLSD Docket 05/15/2020 Page 12 of 17


                                                                US 7,319,718 B2
                                                                                                              8
                                                                                 system throughput, (c) repeating a predetermined bit of each
                                   TABLE 2                                       (32, 5) expurgated TFCI code for predetermined times in
                                                                                 order to maximize system throughput, and (d) encoding 5
                  Mio        M.           M2         M3          M4              information bits into COI codes using a second basis
          O        1           O           O           O           1             sequences generated through (b) and (c).
                                                                                    Each (32, 5) expurgated TFCI code is punctured as many
                                                                                 as 16 bits in order of 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12,
         14
         15
                   1
                   O
                               1
                               O
                                           1
                                           O
                                                       1
                                                       O
                                                                   1
                                                                   1
                                                                                 13, 14, and 30" bits, and a 31' bit of the (32, 5) expurgated
         16    To be filled with the extended patterns in the embodiments   10   TFCI code is repeated 4 times.
         17
         18
                                                                                   The first basis sequences are already shown in table 1c.
         19                                                                        The second basis sequences are as in following table:
         2O

                                                                            15
       FIG. 6 illustrates another encoder for generating extended                             Mio        M.        M2        M3         M4
    (16, 5) TFCI code. In order to extend from (16, 5) to (20, 5),                     O        1         O         O          O
    the basis sequence is extended and the extended parts are                          1        O         1         O          O
    filled as in table 3.                                                              2        1         1         O          O
                                                                                       3        O         O         1          O
                                   TABLE 3                                             4        1         O         1          O
                                                                                       5        O         1         1          O
                                                                                       6        1         1         1          O
                  Mio        M            M2         Ms          M4                    7        O         O         O          1
          O        1           O           O           O           1                   8        1         O         O          1
                                                                                       9        O         1         O          1
                                                                            25        10        1         1         O          1
                                                                                      11        O         O         1          1
         15        O           O           O           O           1                  12        1         O         1          1
         16        O           O           O           O           1                  13        O         1         1          1
         17        O           O           O           O           1                  14        1         1         1          1
         18        O           O           O           O           1                  15        O         O         O          O
         19        O           O           O           1           O        30        16        O         O         O          O
                                                                                      17        O         O         O          O
                                                                                      18        O         O         O          O
                                                                                      19        O         O         O          O
      Here M is the most significant bit (MOB). This arrange
    ment gives significant extra protection to the MOB, and a
    little more robustness to the next most significant bit.                35
       The conventional CQI coding schemes and their perfor                      where i=0,..., 19.
    mances are varied according to the extended parts of basis                      In other aspect of the present invention the channel
    sequence table. In this approach, to select optimum CQI                      quality information (CQI) coding method comprises input
    coding scheme means just to find optimum extended part of                    ting 5 information bits, generating 32 bit sub-codes with the
    the basis sequence table.                                               40   information bits using a basis sequences, generating 20 bit
       The above CQI coding schemes are developed in consid                      codewords by puncturing 16 bits from each of the sub-codes
    eration of BER performance and unequal error protection                      in a predetermined bit pattern and repeating a predetermined
    (RMS error reduction) but system throughput. However, the                    bit of the sub-code.
    coding schemes have tradeoffs between BER and unequal                          The sub-codes are punctured 16 bits in order of 0, 1, 2, 3,
    error protection. In other words, in view of the BER per                45
                                                                                 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, and 30" bits and 31 bit
    formance the first and second COI coding schemes are                         is repeated 4 times.
    superior to that of the third one. On the other hand, in view
    of the unequal error protection the third CQI coding scheme                     The resultant basis sequences are represented by
    is Superior to those of the first and second ones.                           Mo-10101010101010100000,
       However, since HSDPA system has been designed in                     50   M=01100110011001100000, M-000111100001111
    order to increase the system throughput, it is desirable to use              00000,       M=00000001111111100000,       and
    the system throughput as one of the criteria in order to select              M-11111111111111111111, where i=0,..., 19.
    optimum CQI coding scheme.                                                      In other aspect of the present invention the channel
                                                                                 quality information (CQI) coding method comprises (a)
                SUMMARY OF THE INVENTION                                    55   obtaining first basis sequences from (16, 5) TFCI code, (b)
                                                                                 extending basis sequences to (20, 5) COI code in a prede
       The present invention has been made in an effort to solve                 termined pattern in order to maximize system throughput,
    the above problem.                                                           (c) encoding 5 information bits into COI codes using a
       It is an object of the present invention to provide a method              second basis sequences generated through (a) and (b). The
    for generating basis sequences for CQI coding capable of                60   second extended basis sequences are the same as the upper
    maximizing a system throughput.                                              table.
       To achieve the object, in one aspect of the present                          In other aspect of the present invention the channel
    invention the channel quality information (CQI) coding                       quality information (CQI) coding method comprises (a)
    method comprises (a) creating first basis sequences for                      encoding 5 information bits into (16, 5) TFCI codes using
    generating (32, 5) expurgated TFCI code from (32.10) TFCI               65   (16, 5) TFCI basis sequences (b) repeating the MOB of
    code, (b) puncturing each of the (32, 5) expurgated TFCI                     information bits 4 times in order to maximize system
    codes in a predetermined bit pattern in order to maximize                    throughput.
Case 1:20-cv-22051-JEM Document 1-20 Entered on FLSD Docket 05/15/2020 Page 13 of 17


                                                         US 7,319,718 B2
                                  9
          BRIEF DESCRIPTION OF THE DRAWINGS
                                                                                                         TABLE 4
      The invention will be described in detail with reference to
                                                                                         Mio        M.         M2        M3         M4
    the following drawings in which like reference numerals
    refer to like elements wherein:                                              O        1          O          O          O         1

      FIG. 1 is a conceptual view showing a structure of the
    UMTS radio access network (UTRAN);                                          15        O          O          O          O         1
      FIG. 2 is a drawing illustrating a frame structure for                    16        O          O          O          O         1
    uplink HS-DPCCH associated with HS-DSCH transmission:             10        17        O          O          O          1         O
                                                                                18        O          O          1          O         O
      FIG.3a is a schematic block diagram illustrating a (16,5)                 19        O          1          O          O         O
    TFCI encoder;
       FIG. 3b is a schematic block diagram illustrating a (32.
    10) TFCI encoder;                                                        Each of the basis sequences according to the first embodi
       FIG. 4 is a schematic block diagram illustrating an            15   ment can be expressed as follows:
    encoder for generating a conventional (20, 5) COI code                   M-10101010101010100000
    based on the (16, 5) TFCI code:                                          M=01100110011001100001
       FIG. 5a is a schematic block diagram illustrating an                  M=00011110000111100010
    encoder for generating conventional (20, 5) CQI code based               M=00000001111111100100
    on the expurgated (32, 5) TFCI code:                                     M-11111111111111111000
                                                                              FIG. 8a is a block diagram illustrating an encoder for
       FIG. 5b is a table showing a puncturing pattern and used            generating (20, 5) code according to a second embodiment
    basis adapted to the encoder of FIG. 5a,                               of the present invention and FIG. 8b is a table for illustrating
       FIG. 6 a schematic block diagram illustrating another               how the encoder of FIG. 8a generate the (20, 5) code.
    encoder for generating (20, 5) COI code by extending (16.         25      Referring to FIG. 8a and FIG. 8b, the encoder linearly
    5) TFCI code:                                                          combines 5 inputted information bits with basis sequences
       FIG. 7a is a schematic block diagram illustrating an                so as to generate a (32, 5) expurgated TFCI code. The
    encoder for generating (20, 5) COI code according to a first           expurgated TFCI code of 32 bit length is punctured by 14
    embodiment of the present invention:                                   bits in a puncturing pattern (0, 1, 2, 4, 5, 6, 8, 9, 10, 11, 12,
       FIG.7b is a table showing a puncturing pattern, repetition     30   13, 14, and 30' bits) and the 31' bit is repeated two times
    pattern, and used basis adapted to the encoder of FIG. 7a,             such that the code word of 20 bit length is obtained. The
                                                                           basis sequences generated according to the second embodi
       FIG. 8a is a schematic block diagram illustrating an                ment of the present invention are as following in table 5. In
    encoder for generating (20, 5) COI code according to a                 other aspect of the second embodiment is to construct basis
    second embodiment of the present invention;                       35   sequences by extending from (16, 5) TFCI code to the basis
       FIG. 8b is a table showing a puncturing pattern, repetition         sequence of table 5.
    pattern, and used basis adapted to the encoder of FIG. 8b,
       FIG. 9a is a schematic block diagram illustrating an                                              TABLE 5
    encoder for generating (20, 5) COI code according to a third
    embodiment of the present invention; and                          40                 Mio        M.         M2        M3         M4
       FIG.9b is a table showing a puncturing pattern, repetition                O        1          O          O          O         1
    pattern, and used basis adapted to the encoder of FIG. 9a.
               DETAILED DESCRIPTION OF THE                                      15        O          O          O          O         1
                                                                      45        16        O          O          O          O         1
                 PREFERRED EMBODIMENTS
                                                                                17        O          O          O          O         1
                                                                                18        O          O          O          1         O
      Preferred embodiments of the present invention will be                    19        O          O          1          O         O
    described with reference to the accompanying drawings
    hereinafter.                                                      50     Each of the basis sequences according to the second
       FIG. 7a is a block diagram illustrating an encoder for              embodiment can be expressed as follows:
    generating (20, 5) code according to a first embodiment of               M-10101010101010100000
    the present invention and FIG. 7b is a table for illustrating            M=01100110011001100000
    how the encoder of FIG. 7a generate the (20, 5) code.                    M-00011110000111100001
       Referring to FIG. 7a and FIG.7b, once 5 information bits       55     M=00000001111111100010
    are inputted, the encoder linearly combines the information              M=11111111111111111100
    bits with basis sequences so as to generate a (32, 5)                     FIG. 9a is a block diagram illustrating an encoder for
    expurgated TFCI code. The expurgated TFCI code of 32 bit               generating (20, 5) code according to a third embodiment of
    length is punctured by 13 bits in a puncturing pattern (0, 2.          the present invention and FIG.9b is a table for illustrating
    4, 5, 6, 8, 9, 10, 11, 12, 13, 14, and 30' bits) and the 31 bit   60   how the encoder of FIG. 9a generate the (20, 5) code.
    is repeated one time such that the code word of 20 bit length             Referring to FIG. 9a and FIG. 9b, the encoder linearly
    is obtained. The basis sequences are Mo. M1, M2, Ms.                   combines 5 inputted information bits with basis sequences
    M. The basis sequences generated according to the first                so as to generate a (32, 5) expurgated TFCI code. The
    embodiment are as following in table 4. In other aspect of             expurgated TFCI code of 32 bit length is punctured by 16
    the first embodiment is to construct basis sequences by           65   bits in a puncturing pattern (0, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11,
    extending from (16, 5) TFCI code to the basis sequence of              12, 13, 14, and 30" bits) in order to maximize the system
    table 4.                                                               throughput and the 31 bit is repeated 4 times in order to
Case 1:20-cv-22051-JEM Document 1-20 Entered on FLSD Docket 05/15/2020 Page 14 of 17


                                                      US 7,319,718 B2
                                 11                                                              12
    maximize the system throughput such that the code word of           CQI coding, the BER and RMS error are considered at the
    20 bit length is obtained. The basis sequences generated            same time. The throughput of BER performance is as
    according to the third embodiment of the present invention          follows.
    are as following in table 6.                                           Embodiment 3>C2>embodiment 2>embodiment 1 >C1
                                                                             (C-better , , , worse->)
                               TABLE 6                                     The performance gap between the worst and the best is
                                                                        approximately 79 kbps at 3 dB.
                Mio       M         M2        Ms       M4                  In the present invention, the COI coding schemes are
         O        1        O         O         O         1              classified with respect to the extended parts of the basis
                                                                   10   sequence tables and the system throughput is introduced as
                                                                        a criterion for evaluating the CQI coding schemes because
         15       O        O         O         O         1              there is a trade-off between BER and RMS error. Moreover,
         16       O        O         O         O         1              during the system throughput simulation, both BER and
         17       O        O         O         O         1              RMS error effect are already considered together. Also, since
         18       O        O         O         O         1
         19       O        O         O         O         1
                                                                   15   HSDPA system has been designed in order to increase the
                                                                        system throughput, the third embodiment of the present
                                                                        invention, which shows the best system throughput in the
      Each of the basis sequences according to the third                simulation, can be the optimum CQI coding scheme for
    embodiment can be expressed as follows:                             HS-DPCCH.
      M-10101010101010100000                                              While this invention has been described in connection
      M=01100110011001100000                                            with what is presently considered to be the most practical
      M-00011110000111100000                                            and preferred embodiment, it is to be understood that the
      M-00000001111111100000                                            invention is not limited to the disclosed embodiments, but,
      M=11111111111111111111                                            on the contrary, is intended to cover various modifications
       In other aspect of the third embodiment, the channel        25   and equivalent arrangements included within the sprit and
    quality information (CQI) coding method comprises (a)               Scope of the appended claims.
    obtaining first basis sequences from (16, 5) TFCI code, (b)
    extending basis sequences to (20, 5) COI code in a prede              What is claimed is:
    termined pattern in order to maximize system throughput,              1. A method of coding channel quality information (CQI),
    (c) encoding 5 information bits into COI codes using a         30   comprising the steps of:
    second basis sequences generated through (a) and (b). The             providing information bits, ao, a, a2, as, and a
    second extended basis sequences are the same as table 6.              providing five basis sequences M., for a (20.5) CQI code:
       In other aspect of the third embodiment, the channel               encoding the information bits by combining the informa
    quality information (CQI) coding method comprises (a)                   tion bits with the basis sequences; and
    encoding 5 information bits into (16, 5) TFCI codes using      35     generating a 20-bit codeword,
    (16, 5) TFCI basis sequences (b) repeating the MOB of                 wherein the basis sequences M., are defined as:
    information bits 4 times.
       To support the superiority of the COI coding schemes of
    the present invention to the conventional ones, the CQI
    coding schemes of the embodiments and the conventional         40        I       Mio        M.       M2        M3        M4
    ones were simulated and compared with respect to BER,                     O       1         O         O         O
    RMS error, and system throughput for selecting optimum                    1       O         1         O         O
    CQI coding scheme. Since there is a trade-off between BER                 2
                                                                              3
                                                                                      1
                                                                                      O
                                                                                                1
                                                                                                O
                                                                                                          O
                                                                                                          1
                                                                                                                    O
                                                                                                                    O
    and RMS error, the system throughput is considered as a                   4       1         O         1         O
    criterion. For simplification, the conventional CQI coding     45         5       O         1         1         O
    schemes characterized in table 2 and table 3 are referred as              6       1         1         1         O
    C1 and C2.                                                                7       O         O         O         1
                                                                              8       1         O         O         1
      In the simulations result, the order of the BER perfor                  9       O         1         O         1
    mance as follows.                                                        10       1         1         O         1
      C1>embodiment 1 >embodiment 2>C2>embodiment 3                50        11       O         O         1         1
        (C-better , , , worse->)                                             12       1         O         1         1
                                                                             13       O         1         1         1
      The performance gap between the worst and the best is                  14       1         1         1         1
    approximately 0.5 dB at BER 10.                                          15       O         O         O         O
       In order to measure the unequal error protection capabil              16       O         O         O         O
    ity, the root-mean-square (RMS) error as the criterion is      55        17
                                                                             18
                                                                                      O
                                                                                      O
                                                                                                O
                                                                                                O
                                                                                                          O
                                                                                                          O
                                                                                                                    O
                                                                                                                    O
    introduced. The RMS error means the root mean square of                  19       O         O         O         O
    difference between transmitted codewords and received
    codewords. The order of the RMS error reduction perfor
    mance is as follows.                                                   2. The method of claim 1, wherein the (20.5) COI code is
      Embodiment 3>C2>embodiment 2>embodiment 1 >C1                60   obtained from a (16.5) TFCI code comprising five 16-bit
         (C-better , , , worse->)                                       basis sequences, by extending each 16-bit basis sequence by
       The performance gap between the worst and the best is            repeating a respective last basis sequence bit four times.
    approximately 1.5 at -3 dB EbNo/Slot.                                  3. The method of claim 1, wherein the (20.5) COI code is
       The system throughput is calculated using simplified             obtained from a (32.5) expurgated TFCI code comprising
    system level simulation. And the conventional analytic         65   five 32-bit basis sequences, by puncturing each 32-bit basis
    system level simulator and uplink COI coding schemes are            sequence by 16 bits in a predetermined puncturing pattern
    joined. With combined system level simulation and uplink            and repeating a respective last basis sequence bit four times.
Case 1:20-cv-22051-JEM Document 1-20 Entered on FLSD Docket 05/15/2020 Page 15 of 17


                                                                  US 7,319,718 B2
                                     13                                                                 14
       4. The method of claim 1, wherein the combination is a                    20-bit codeword, the encoder being arranged to gener
    linear combination.                                                          ate the codeword by receiving information bits, ao, a
      5. The method of claim 1, wherein the codeword bits, b,                    a, as, and aa, and using five basis sequences, M, to
    are given by:                                                                encode the information bits by combining the informa
                                                                                 tion bits with the basis sequences, wherein the basis
                        4.                                                       sequences M., are defined as:
                 bi = X. (an X Min)mod2, where i = 0, ... , 19.
                        =0

                                                                        10
                                                                                  I        Mio     M        M2        Ms       M;4
      6. A method of coding channel quality information (CQI),                    O                 O        O         O
    comprising the steps of                                                       1         O                O         O
      a) providing information bits, ao, a, a2, as, and a                         2                          O         O
      b) providing five basis sequences Min for a TFCI code:                      3         O       O        1         O
      c) encoding the information bits by combining the infor           15        4
                                                                                  5         O
                                                                                                    O        1
                                                                                                             1
                                                                                                                       O
                                                                                                                       O
         mation bits with the basis sequences;                                    6                          1         O
      d) generating an intermediate codeword; and                                 7         O       O        O         1
      e) adding a further bit repeated four times to generate a                   8                 O        O         1
          20-bit codeword.                                                        9         O                O         1
                                                                                 10                          O         1
       7. The method of claim 6, wherein the TFCI code is a                      11         O       O        1         1
     (16.5) TFCI code and the intermediate codeword comprises                    12                 O        1         1
     16 bits.                                                                    13         O                1         1
                                                                                 14                          1         1
       8. The method of claim 6, wherein the TFCI code is a                      15                 O        O         O
    (32.5) expurgated TFCI code and the intermediate codeword                    16         O                O         O
    comprises 32 bits, the method further comprising the step of        25       17                          O         O
    puncturing the 32-bit intermediate codeword by 16 bits in a                  18         O       O        1         O
    predetermined puncturing pattern prior to sep (e).                           19
                                                                                 2O         O
                                                                                                    O        1
                                                                                                             1
                                                                                                                       O
                                                                                                                       O
      9. The method of claim 6, wherein the further bit repeated                 21                          1         O
    four times is one of the information bits.                                   22         O       O        O         1
       10. The method of claim 9, wherein the further bit is the        30       23                 O        O         1
    most significant bit (MOB).                                                  24         O                O         1
                                                                                 25                          O         1
      11. The method of claim 6, wherein the further bit                         26         O       O        1         1
    repeated four times is a bit from the intermediate codeword.                 27                 O        1         1
       12. The method of claim 11, wherein the further bit is a                  28         O                1         1
    last bit of the intermediate codeword.                              35       29                          1         1
                                                                                 30         O       O        O         O        O
       13. The method of claim 6, wherein the 20-bit codeword                    31         O       O        O         O
    is the same as a codeword generated using basis sequences
    M.ia... defined as:
                                                                               15. A method of coding information regarding a channel,
                                                                        40
                                                                             compr1S1ng:
          I       Mio         M.          M2          M3          M4           providing information bits of ao, a, a2, as and a
           O        1           O           O           O                      encoding the information bits using a (20, 5) code; and
           1        O           1           O           O                      providing output code words of 20 bits as a result of the
           2
           3
                    1
                    O
                                1
                                O
                                            O
                                            1
                                                        O
                                                        O
                                                                        45       encoding step, wherein the (20, 5) code is a prescribed
           4        1           O           1           O                        combination of 5 basis sequences M., as defined as
           5        O           1           1           O                        follows:
           6        1           1           1           O
           7        O           O           O           1
           8        1           O           O           1               50
           9        O           1           O           1
          10        1           1           O           1                         I        Mio     M        M2        Ms       M;4
          11        O           O           1           1                         O         1       O        O         O
          12        1           O           1           1                         1         O       1        O         O
          13        O           1           1           1                         2         1       1        O         O
          14        1           1           1           1                         3         O       O        1         O
          15        O           O           O           O               55
                                                                                  4         1       O        1         O
          16        O           O           O           O                         5         O       1        1         O
          17        O           O           O           O                         6         1       1        1         O
          18        O           O           O           O                         7         O       O        O         1
          19        O           O           O           O                         8         1       O        O         1
                                                                                  9         O       1        O         1
                                                                        60
                                                                                 10         1       1        O         1
       14. A wireless communications system, comprising:                         11         O       O        1         1
       a user apparatus; and                                                     12         1       O        1         1
       a wireless communications network, comprising a base                      13         O       1        1         1
                                                                                 14         1       1        1         1
          station interface between the user apparatus and the                   15         O       O        O         O
         communications network, the user apparatus compris             65       16         O       O        O         O
         ing an encoder arranged to provide channel quality                      17         O       O        O         O
         information (CQI) to the base station in the form of a
Case 1:20-cv-22051-JEM Document 1-20 Entered on FLSD Docket 05/15/2020 Page 16 of 17


                                                          US 7,319,718 B2
                                                                                                      16
                                                                               23. The method of claim 19, wherein output code word
                                 -continued                                 bits b, are based on
         I        Mio       M.           M2         M3     M4
         18        O         O            O         O       1
         19        O         O            O         O       1.

                                                                                                   where i = 0, ... , 19.

       16. The method of claim 15, wherein output code word            10
    bits b, are based on                                                      24. A method of coding information regarding a channel,
                                                                            comprising:
                                                                              providing information bits of ao, a, a2, as and a
                                 4.
                         bi = X. (a XM)mod2                            15
                                                                              providing five basis sequences Min for a (20, 5) code; and
                                 =0                                           encoding the information bits by linear combination of the
                           where i = 0, ... , 19.
                                                                                 information bits with the basis sequences;
                                                                              wherein the (20, 5) code is obtained from a (32, 5)
                                                                                 expurgated TFCI code comprising five 32-bit basis
                                                                                 sequences, by puncturing each 32-bit basis sequence by
      17. The method of claim 16, wherein the prescribed                         16 bits in a predetermined puncturing pattern and
    combination is a linear combination.                                         repeating a further respective basis sequence bit four
      18. The method of claim 15, wherein the information is                     times.
    channel quality information.                                              25. The method of claim 24, wherein the (20, 5) code is
      19. A method of coding information regarding a channel,               as follows:
    comprising:                                                        25
      providing information bits of ao, a, a. a. and a
      providing five basis sequences Min for a (20, 5) code
      encoding the information bits by Linear combination of                              Mio       M.           M2         M3     M4
         the information bits with the basis sequences; and                       O        1         O            O         O
      providing output code words of 20 bits as a result of the        30
                                                                                  1        O         1            O         O
         encoding step, wherein the (20, 5) code is obtained                      2        1         1            O         O
         from a (16, 5) TFCI code comprising five 16-bit basis                    3        O         O            1         O
         sequences, by extending each 16-bit basis sequence by                    4        1         O            1         O
                                                                                  5        O         1            1         O
         repeating a further respective basis sequence bit four                   6        1         1            1         O
         times.                                                        35         7        O         O            O         1
      20. The method of claim 19, wherein the (20, 5) code is                     8        1         O            O         1
    as follows:                                                                   9        O         1            O         1
                                                                                 10        1         1            O         1
                                                                                 11        O         O            1         1
                                                                                 12        1         O            1         1
                                                                       40        13        O         1            1         1
         I        Mio       M.           M2         M3     M4                    14        1         1            1         1
                                                                                 15        O         O            O         O
          O        1         O            O         O                            16        O         O            O         O
          1        O         1            O         O                            17        O         O            O         O
          2        1         1            O         O                            18        O         O            O         O
          3        O         O            1         O                  45        19        O         O            O         O
          4        1         O            1         O
          5        O         1            1         O
          6        1         1            1         O
          7        O         O            O         1                          26. The method of claim 24, wherein the further respec
          8
          9
                   1
                   O
                             O
                             1
                                          O
                                          O
                                                    1
                                                    1
                                                                            tive basis sequence bit is a respective last basis sequence bit.
         10        1         1            O         1                  50      27. The method of claim 24, wherein the further respec
         11        O         O            1         1                       tive basis sequence bit is a respective most significant basis
         12        1         O            1         1                       sequence bit.
         13        O         1            1         1
         14        1         1            1         1                          28. The method of claim 24, wherein output code word
         15        O         O            O         O                       bits b, are based on
         16        O         O            O         O                  55
         17        O         O            O         O
         18        O         O            O         O                                                    4.
         19        O         O            O         O
                                                                                                 bi = X. (an X Min)mod2
                                                                                                         =0

                                                                       60                          where i = 0, ... , 19.
       21. The method of claim 19, wherein the further respec
    tive basis sequence bit is a respective last basis sequence bit.
       22. The method of claim 19, wherein the further respec
    tive basis sequence bit is a respective most significant basis
    sequence bit.
Case 1:20-cv-22051-JEM Document 1-20 Entered on FLSD Docket 05/15/2020 Page 17 of 17
              UNITED STATES PATENT AND TRADEMARK OFFICE
                    CERTIFICATE OF CORRECTION

PATENT NO.          : 7,319,718 B2                                                              Page 1 of 1
APPLICATIONNO. : 10/365498
DATED               : January 15, 2008
INVENTOR(S)         : Dong-Wook Roh, Min-Seok Oh and Joon Kui Ahn
      It is certified that error appears in the above-identified patent and that said Letters Patent is
      hereby corrected as shown below:

      Correct claim 14, appearing at column 13, line 61 through column 14, line 38 by
      deleting the following lines from the table.




                                                                  Signed and Sealed this
                                                     Twenty-seventh Day of October, 2009




                                                                             David J. Kappos
                                                         Director of the United States Patent and Trademark Office
